Field, J.
The only material exception is to the ruling that the tax deed conveyed no title to the tenant. The Gen. Sts. c. 12, § 35, required that the deed “ shall state the cause of sale; ” and § 22 provided that taxes on real estate may be levied “ by sale thereof, if the tax is not paid within fourteen days after a demand of payment.” This deed recites that “ no person has appeared to discharge said tax; ” and that the collector “ has demanded the same of John J. Stewart, the reported owner of said real estate; ” but there is no statement that fourteen days elapsed after the demand before advertising the premises for sale, or that the tax was not paid within fourteen days after the demand. A demand made on the day of the sale would satisfy the recitals in the deed. The deed is therefore void. Harrington v. Worcester, 6 Allen, 576. Reed v. Crapo, 127 Mass. 39. Adams v. Mills, 126 Mass. 278.
Exceptions overruled.